                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                    )         CASE NO. 1:20CR109
                                             )
                      Plaintiff,             )         JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
HERMAN FLETCHER,                             )         OPINION AND ORDER
                                             )
                      Defendant.             )

CHRISTOPHER A. BOYKO, J.:

       Before the Court is Defendant Herman Fletcher’s Motion to Release from Detention and

Place on Bond with Electronic Monitoring or GPS. (Doc. 109). For the following reasons,

Defendant’s Motion is DENIED.

                                        I. BACKGROUND

       On February 26, 2020, a Grand Jury indicted Defendant with one count of Conspiracy to

Distribute and Possess with Intent to Distribute Controlled Substances, a violation of 21 U.S.C. §

846; and one count of Use of a Communications Facility to Facilitate a Felony Drug Offense, a

violation of 21 U.S.C. § 843(b). (Doc. 16). On March 6, 2020, Magistrate Judge Greenberg held

a Detention Hearing. Based on the hearing, the Magistrate Judge found that:

               [T]he testimony and information submitted at the detention hearing
               establish[ed] by clear and convincing evidence…that based upon
               Defendant’s substance abuse history, his unstable living situation,
               his prior arrests and convictions, and his history of false personal
               identification information, no condition or combination of
               conditions exists that would reasonable ensure the safety of the
               community of Defendant’s appearance.

                                                 -1-
(Doc. 65, PageID: 419) (the “Detention Order”).

       On April 2, 2020, Defendant filed his Motion to Release. (Doc. 109). The Government

responded on April 3, 2020 asking the Court to deny Defendant’s request. (Doc. 110).

Defendant filed a Supplement to his Motion on April 10, 2020. (Doc. 113).

                                       II. LAW & ANALYSIS

       Although Defendant brings his Motion “pursuant to 18 U.S.C. § 3145,” Defendant is not

challenging the Magistrate Judge’s findings in the Detention Order. Rather, Defendant claims

“that circumstances since the original entry of detention have arisen that warrant reconsideration

of the order.” (Doc. 109, PageID: 555). A district court may reopen a detention hearing based

on changed circumstances. 18 U.S.C. § 3142(f)(2)(B). However, the new information must 1)

have been unknown to the movant at the time of the hearing; and 2) have “a material bearing on

the issue of whether there are conditions of release that will reasonably assure a defendant’s

appearance at trial and the safety of any other person in the community.” United States v.

Watson, 475 Fed. App’x 598, 600 (citing § 3142(f)(2)(B)). “In other words, the new information

must be of a nature that would increase the likelihood that the defendant will appear at trial and

would show that the defendant is less likely to pose a danger to the community.” Id.

       Defendant argues that the novel COVID-19 virus presents new information that justifies

his release. He claims that, due to his age (51), race (African-American) and prior health

condition (diabetes), he is at an increased risk of complications should he contract COVID-19.

Defendant briefly mentions he can stay with his fiancée in Akron under GPS monitoring, which

was known to the Magistrate Judge at the time of the hearing. He further asserts information

about the Indictment, his criminal history and his co-conspirators’ status. Again, this

information was previously known at the time of the Detention Hearing.

                                               -2-
         The only changed circumstance that Defendant cites since the Detention Hearing is

COVID-19. The Court understands the general risks that COVID-19 presents to certain

populations, including those is jails and prisons. But courts throughout the country “have held

that these risks, without more, do not amount to a ‘material change of circumstances warranting

a renewed evaluation of [a] prior detention order.” United States v. Tawfik, 2020 WL 1672655,

at *2 (E.D. Mich. Apr. 6, 2020) (citing cases finding same). The fact that COVID-19 may come

to the facility where Defendant is housed does not go to Defendant’s flight risk or danger to the

community. As the Magistrate Judge found, Defendant has a prior history of abusing narcotics,

an unstable living condition, prior arrests and convictions and a history of presenting false

personal identification information to authorities. These findings remain true despite COVID-19

and Defendant has not argued otherwise.

         Defendant’s proposed relief is to stay at his fiancée’s residence under GPS monitoring.

Not only was the option available to the Magistrate Judge at the time of Detention Hearing,

Defendant fails to appreciate the burden such relief would place on Pretrial Services. Moreover,

jail officials are taking the necessary precautions to stop the introduction and spread of COVID-

19 at the facility.1 (Doc. 110, PageID: 562-64). Defendant’s age, race and past diagnosis of

diabetes does not change the Court’s analysis. Defendant has not alleged he is receiving

inadequate care at the facility. Tawfik, 2020 WL 1672655, at *3. Furthermore, “health problems

alone do not necessarily mean that a defendant does not pose a flight risk or a risk of danger to

others.” United States v. Dimora, 2012 WL 1409396, at *4 (N.D. Ohio Apr. 23, 2012).




1
  As of April 13, 2020, Northeast Ohio Correctional Center—the facility where Defendant is currently detained—
has reported that no inmates have contracted COVID-19. (https://drc.ohio.gov/Portals/0/DRC%20COVID-
19%20Information%2004-13-2020%20%201411.pdf) (last accessed Apr. 14, 2020). While the institution is in
lockdown, this appears to be a precautionary measure due to one of the institution’s contractors testing positive for
the virus.

                                                         -3-
       Accordingly, since the new information of COVID-19 neither reasonably assures

Defendant’s appearance at trial nor the safety of others in the community, the Court declines to

reopen the detention hearing and upholds the Magistrate Judge’s prior decision to detain.

                                        III. CONCLUSION

       For the foregoing reasons, Defendant’s Motion (Doc. 109) is DENIED.

       IT IS SO ORDERED.

                                             s/ Christopher A. Boyko
                                             CHRISTOPHER A. BOYKO
                                             Senior United States District Judge

Dated: April 14, 2020




                                               -4-
